DETAILED ACTION
In response to the office action mailed 02/17/2021, the arguments were received 02/22/2020:
Claims 1-10 are pending.
Response to Arguments
Applicant's arguments filed 02/22/2020 have been fully considered but they are not persuasive. Applicant argues that the prior art of record, Shimura, fails to teach “a control device configured to calculate a projection onto a virtual detector plane.”
According to applicant’s specification, a virtual detector is developed by virtue of combining two x-ray detectors [0008].  An example of combining two x-ray detectors that overlap is provided in paragraph [0016], wherein the respective image values are combined by a weighted sum, wherein weighting coefficients are chosen in such a way, for example, that there is a linear transition from image values of the front x-ray detector to image values of the back x-ray detector, i.e., when the overlap region between the x-ray detectors is swept, a weighting coefficient of the one x-ray detector increases linearly from 0% to 100% while a weighting coefficient of the other X-rated drops linearly from 100% to 0%.
The prior art teaches a virtual detector developed by virtue of combining two x-ray detectors (column 13, lines 45-48, the three radiation detectors 12a, 12b, and 12c can be regarded as component which constitute a single radiation detector.  An example of combining radiation detector that overlap is provided in Fig. 10B, wherein “the projected image data acquired is the projected image data for the partial regions formed by dividing the entire detection region for a particular direction of projection… (resulting in) an image of a region larger than the detection region which is defined by the detection region for the small-area radiation detector can be formed without using a large-area radiation detector.”  
.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4-10 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 654068 (Shimura).
Regarding claim 1: 
Shimura disclose an x-ray examination arrangement comprising: 
an x-ray radiation source arranged at a source position (11); 
at least two x-ray detectors having active detector areas and being arranged such that the active detector areas capture different solid angle ranges with respect to x-ray radiation produced by the x-ray radiation source and emanating from the source position (Fig. 10A and 10B, 12a-12c); and 
a control device configured to: 
calculate a projection onto a virtual detector plane based on radiographs respectively captured by the at least two x-ray detectors and spatial poses of the at least two x-ray detectors relative to the source position (column 13, lines 40-53; column 14, lines 21-49), and provide a combined radiograph for the virtual detector plane based on the projection (column 13, line 54-column 14, line 20).
Regarding claim 2: 
Shimura disclose the x-ray examination arrangement according to claim 1, wherein the at least two x-ray detectors at least partly overlap in relation to a propagation direction of the x-ray radiation (Fig. 10B).

Shimura disclose the x-ray examination arrangement according to claim 1, wherein the at least two x-ray detectors are arranged such that planes of the at least two x-ray detectors have an angle with respect to one another, said planes corresponding to the active detector areas, and/or such that the x-ray radiation emanating from the x-ray radiation source is incident on the planes or the active detector areas in perpendicular fashion, at least in relation to a center point of the active detector areas (Fig. 10A and 10B).
Regarding claim 5: 
Shimura disclose the x-ray examination arrangement according to claim 1, wherein the control device is configured to correct a disturbance, caused by at least one of the at least two x-ray detectors, in the radiographs and/or in the combined radiograph (column 13, lines 40-53; column 14, lines 21-49).
Regarding claim 6: 
Shimura disclose the x-ray examination arrangement according to claim 1, wherein the control device is further configured to synchronize the at least two x-ray detectors in relation to respective capture times of the radiographs and/or to adapt capture times of pixels in the radiographs (column 13, line 54-column 14, line 20).
Regarding claim 7: 
Shimura disclose the x-ray examination arrangement according to claim 1, wherein the control device is configured to take a capture time of pixels of radiographs of the at least two x-ray detectors into account during the projection (column 13, line 54-column 14, line 20).

Regarding claim 8: 

Regarding claim 9: 
A computed tomography device comprising at least one x-ray examination arrangement according to claim 1, wherein the computed tomography device is configured to carry out a reconstruction, at least in part based on the combined radiograph (column 13, line 54-column 14, line 20).
Regarding claim 10: 
Shimura disclose a method for operating an x-ray examination arrangement, the x-ray examination arrangement including an x-ray radiation source arranged at a source position, at least two x-ray detectors, and a control device (Fig. 10A and 10B), the method comprising: 
arranging the at least two x-ray detectors such that active detector areas of the at least two x-ray detectors capture different solid angle ranges with respect to x-ray radiation produced by the x-ray radiation source and emanating from the source position (Fig. 10A and 10B); 
calculating, by the control device, a projection onto a virtual detector plane based on radiographs respectively captured by the at least two x-ray detectors and spatial poses of the at least two x-ray detectors relative to the source position (column 13, lines 40-53; column 14, lines 21-49); and 
providing a combined radiograph for the virtual detector plane based on the projection (column 13, line 54-column 14, line 20).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Shimura disclose the x-ray examination arrangement according to claim 2, but fail to teach the details of wherein: the at least two x-ray detectors include actuation electronics, and the at least two x-ray detectors are arranged relative to one another such that the actuation electronics are arranged outside of an overlap region of the at least two x-ray detectors.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DANI FOX/
Primary Examiner
Art Unit 2884